
	
		I
		112th CONGRESS
		1st Session
		H. R. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Ms. Foxx (for
			 herself, Mrs. McMorris Rodgers,
			 Mr. Herger,
			 Mr. Garrett,
			 Mr. Franks of Arizona,
			 Mr. Rohrabacher,
			 Mr. Broun of Georgia,
			 Mr. Poe of Texas, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for State approval of national monuments, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Land Freedom For Americans
			 Act of 2011.
		2.Designation of
			 national monumentsThe Act of
			 June 8, 1906 (16 U.S.C. 431 et seq.) is amended—
			(1)in section 2 (16 U.S.C. 431), by striking
			 Sec. 2.
			 That the and inserting the following:
				
					2.Designation of
				national monumentsAfter
				obtaining approval from the Governor and the legislature of each State within
				the boundaries of which the proposed national monument would be located,
				the
					;
				and
			(2)by adding at the
			 end the following:
				
					5.Restrictions on
				public useThe Secretary of
				the Interior shall not implement any restrictions on the public use of a
				national monument until the expiration of an appropriate review period (as
				determined by the Secretary of the Interior) providing for public input and
				State approval under section
				2.
					.
			
